Order denying motion of receiver in sequestration in a matrimonial action to direct F. W. Woolworth Company and City Bank Farmers Trust Company, its transfer agent, to cancel on their records 475 shares of common stock issued to and registered in the name of defendant and to issue a new certificate to the receiver, and that all dividends upon said shares be paid to the receiver, and for such other relief as may be proper, reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs, to the following extent: (1) directing the defendant to turn over the certificate or certificates for the 475 shares of stock in the name of defendant to the receiver within ten days from the entry of the order hereon; (2) restraining defendant from in any way assigning the certificates other than to the receiver; (3) directing the F. W. Woolworth Company and the Farmers Trust Company to turn over to the receiver all dividends in the hands of said companies declared and actually payable to defendant on and before February 7, 1940, the return date of the motion. Since the certificates of stock are outside the jurisdiction, the court may not presently make any direction involving the corporation which issued the stock or its transfer agent in view of the fact that until the surrender of the certificates they may come into the hands of a bona fide purchaser for value. Since defendant has appeared generally and has property in this State, consisting of real estate and an interest in the F. W. Woolworth Company, the court may appropriately in the sequestration proceeding make the directions above stated. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur. [See ante, p. 1080.]